DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.


Terminal Disclaimer
The terminal disclaimer filed on 2021-09-23 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 21-40 are allowed.



The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.  

Zhou et al. (US Pre-Grant Publication No. 20170364696-A1, hereinafter “Zhou”) teaches that access rights for files in a system such as an enterprise document management system might be frequently changed and that an ACL index is updated to reflect the changes in access rights.  Further, the ACL index may specify the documents accessible to a particular user.

Raman et al. (US Pre-Grant Publication No. 20060265396-A1, hereinafter “Raman”) teaches a pinboard manager wherein changes in permissions a propagated to access control permission (ACP) lists.  

Robertson-Hodder et al. (US Pre-Grant Publication No. 20120054636-A1, hereinafter “Robertson”) teaches a Document Management Framework (DMF) arrangement that provides a user with an accessible and editable view of all documents to which a user has permission.  

The prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention.  For example, Zhou-Raman-Robertson in combination do not disclose “observing network traffic across the site collections hosted by the ECM platform; based on the observed network traffic, detecting a change in a permission setting at a 
Although Zhou and Raman disclose a permissions manager (for an enterprise document management system and a pinboard collection, respectively), Zhou and Raman do not disclose observing network traffic for changes in permissions to a site collection for users of an ECM platform and then updating an (ACL) index based upon the observed permission changes.  The Examiner further notes prior art such as Robertson and Zhou, which disclose a list of all documents to which a user has permission.  However, such disclosure falls short of “providing for display an identifier for the site collection through the user interface of the ECM platform” that has been determined as matching a “desired permission level for the user” as required by the claims.
Thus, the Examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious “observing network traffic across the site collections hosted by the ECM platform; based on the observed network traffic, detecting a change in a permission setting at a site collection that affects a permission level associated with 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Bechtel/
Primary Examiner, Art Unit 2491